DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “due to a first edge portion of a through-hole in the plate-like member being inserted” [lines 3-4] and “due to a second edge portion of the through-hole in the plate-like member being inserted” [lines 6-7] are unclear as it is unclear what is inserted where.  The claims appear to be a direct translation of foreign claims.
With respect to claim 2, the limitation “a first engagement-part second contact portion that protrudes further than the first engagement-part first contact portion” is unclear as the direction of “protrudes” has not been defined.
Claims 3-6 are indefinite as depending from indefinite claim 1.  
Applicant should review all claims to insure there is no translational, idiomatic, grammatical or other errors in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Wnuk (5,239,449).
With respect to claim 1, Wnuk discloses a frame-like body [18, 24, 40] of an illumination lamp [figures 1-4], the frame-like body [18] having: a first engagement part [40] that is provided at a first end and that engages with a 5plate-like member [12] due to 
With respect to claim 2, Wnuk discloses the first engagement part [40] is configured comprising: a first engagement-part first contact portion [40] that protrudes from a first end, which is one end of a frame-like body [18, 24, 40] main-body portion and that makes contact with a first 15surface [34] of the plate-like member [12]; and a first engagement-part second contact portion [underside of frame, 18] that protrudes further than the first engagement-part first contact portion [40] from the first end of the frame-like body [18, 24, 40] main-body portion and that makes contact with a second surface [35] of the plate-like member [12].  
With respect to claim 3, Wnuk discloses a value of a distance between the first engagement-part first contact portion [40] and the first engagement-part second contact portion [underside of frame, 18] is a constant value at a proximal end of the first engagement-part first contact portion [40], and wherein, at a distal end of the first engagement-part first contact portion [40], the 25value gradually increases [element 40 curves upward, figure 2a] as the separation increases in a direction in which the first engagement-part first contact portion [40] protrudes from the frame-like body main-body portion [40].  
With respect to claim 4, Wnuk discloses the second engagement part [24] is configured comprising a snap-fit [between 36 and 38: column 2, lines 38-41].  


Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In the frame like body of claim 4, wherein the second engagement part is configured comprising the snap-fit, and a second engagement-part first contact portion that makes contact with the first surface 5of the plate-like member, and wherein the snap-fit is configured comprising an arm part that has elasticity prior art fails to show or suggest a second engagement-part second contact portion that is provided at a distal end of the arm part and that makes contact with the second surface of the plate-like member.  

Prior art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohtsuka et al. (2021/0291728) is related to the instant case having common assignees and a common inventor.

Liang (8,079,727) is cited to show the state of the art of lighting device mounted in through holes in plate-like members.
Logel (6,364,512) is cited to show the state of the art of lighting device mounted in through holes in plate-like members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAURA K TSO/Primary Examiner, Art Unit 2875